82135: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15109: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82135


Short Caption:RODRIGUEZ (MICHAEL) VS. STATECourt:Supreme Court


Related Case(s):68844, 70037, 71590, 71590-COA, 77054, 79366, 79366-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C269884Classification:Criminal Appeal - Life - Direct


Disqualifications:HerndonCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/27/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMichael Rudolph RodriguezChristopher R. Oram
							(Law Office of Christopher R. Oram)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Taleen R. Pandukht
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


12/01/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


12/01/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-43421




12/02/2020Transcript RequestFiled Certificate of No Transcript Request. (SC)20-43621




12/03/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-43749




12/03/2020Order/IncomingFiled District court order. Certified copy of order filed in district court on December 1, 2020.  Judgement of Conviction (Jury Trial). (SC)20-43876




02/10/2021OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings


03/31/2021MotionFiled Appellant's Motion for Extension of Time to File Opening Brief. (SC)21-09279




04/02/2021Order/ProceduralFiled Order Granting Motion. Appellant's opening brief and appendix due: June 29, 2021. (SC)21-09570




06/25/2021MotionFiled Appellant's Motion to Submit Video Recording as Part of the Record for Review. (SC)21-18410




06/29/2021Order/ProceduralFiled Order Denying Motion.  Appellant has filed a motion requesting permission to file video recordings of appellant's statements to detectives.  The procedure for such exhibits is for a party to file a motion requesting that this court direct the district court clerk to transmit specifically identified original exhibits. The motion is denied without prejudice to appellant's right to file a motion to transmit exhibits pursuant to NRAP 30(d).  (SC)21-18644




06/29/2021MotionFiled Appellant's Motion to Direct the District Court to Transmit Original Exhibits to the Supreme Court. (SC)21-18682




06/29/2021MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix (2nd Request). (SC)21-18687




07/08/2021Order/ProceduralFiled Order Granting Motions. Appellant has filed a motion requesting that this court direct the district court clerk to transmit video recordings of appellant's statements to detectives for consideration in the resolution of this appeal. The motion is granted. Exhibits 123 and 124 due: 14 days. Appellant's motion requesting a second extension of time to file the opening brief is granted. Opening brief and appendix due: July 29, 2021. (SC)21-19591




07/29/2021BriefFiled Appellant's Opening Brief. (SC)21-22072




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume I. (SC)21-22073




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume III. (SC)21-22074




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume II. (SC)21-22075




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume IV. (SC)21-22077




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume V. (SC)21-22079




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume VI. (SC)21-22080




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume VII. (SC)21-22082




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume VIII. (SC)21-22083




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume IX. (SC)21-22084




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume X. (SC)21-22085




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume XI. (SC)21-22086




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume XII. (SC)21-22087




07/29/2021AppendixFiled Appellant's Appendix to the Opening Brief - Volume XIII. (SC)21-22089




08/30/2021Notice/IncomingFiled Notice of Appearance (Taleen Pandukht, Chief Deputy District Attorney as counsel for Respondent). (SC)21-25099




08/30/2021MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief). (SC)21-25100




09/03/2021Order/ProceduralFiled Order Granting Motion.  Respondent shall have until November 1, 2021, to file and serve the answering brief.  (SC)21-25731




10/22/2021BriefFiled Respondent's Answering Brief. (SC)21-30453




11/22/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: December 6, 2021. (SC)21-33539




12/06/2021BriefFiled Appellant's Reply Brief. (SC)21-34781




12/07/2021Case Status UpdateBriefing Completed/To Screening. (SC)


04/27/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-13306




05/12/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED."  NNP22-AS/EC/KP  (SC)22-15109




06/17/2022RemittiturIssued Remittitur. Returned exhibits  123 & 124. (SC)22-19270




06/17/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 23, 2022. (SC)22-19270





Combined Case View